Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Sheehan et al. (US 2011/0318151) shows a material processing apparatus with a chassis and a conveyor belt that includes a charging region and an ejection region.  The conveyor belt is mounted to the chassis by first and second pivoting arms and first and second bearing elements.  The first pivoting arm is pivotably mounted relative to the chassis to pivot about a first pivot axis. The second pivoting arm is pivotably mounted relative to the chassis to pivot about a second pivot axis.  The first bearing element is rotatably mounted on the first pivoting arm to rotate about a first rotational axis.  The second bearing element is rotatably mounted on the second pivoting arm to rotate about a second rotational axis.  One of the pivoting arms includes a compensating joint connection between first and second portions of the pivoting arm that allows first and second portions of the pivoting arm to telescope relative to each other.  This arrangement allows the conveyor belt to be mounted on the first and second bearing elements such that the conveyor belt is movable relative to the chassis between a working position and a transport position by pivoting of the first and second pivoting arms. As described above, Sheehan shows generally all the structure required by the independent claims and all of the structure that was required by the claims in the priority application and by the originally filed claims.   However neither of the first and second bearing elements includes a linearly adjustable connection to the conveyor belt along a length of the conveyor belt and neither of the first and second pivoting arms includes a compensating joint connection between first and second portions of the pivoting arm such allows the first portion of the pivoting arm to be pivoted about a compensating pivot axis relative to the second portion or the pivoting arm as required by the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651